DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  (see notes in Action mailed 10/22/2019 regarding change in AIA  status).

Claim Status
Claims 1-9, 11-15, and 17-23 are pending.  Claims 12 was amended in the Reply filed 8/02/2022.  Claims 1-9, 11, 18-19, and 21-23 remain withdrawn. Claims 12-15, 17, and 20 are presently examined.

Election/Restriction and Application Notes
Applicant's election with traverse of Group II (original claims 10-20 as filed 1/19/2017) and the species of “Example 2/Figure 1” in the reply filed on 6/30/2020 (see Second Requirement mailed 5/1/2020) was previously acknowledged, and the requirement was deemed proper and made final.
In the Reply filed 8/02/2022, independent claim 12 was amended to address objections.  Previously, in the Reply filed 11/24/2021, independent claim 12 was substantially and materially amended (compare Claim 12 as filed either 2/23/2021 or 11/24/2021 with claim 12 as filed 6/30/2020); the amendments filed 11/24/2021 addressed issues pertaining to the elected species and enablement (see, e.g., Action mailed 8/24/2020 at pages 3-4, 37; see also Action mailed 5/25/2021 at pages 3-5).  The previous amendments filed 11/24/2021 were understood to address enablement issues, written description issues, priority issues, and were understood to once again encompass the originally elected species (or an obvious variant thereof). The metes and bounds of the elected species were set forth in a previous Action and is not repeated herein. The amendments filed 8/02/2022 did not materially alter the pending claim scope, and therefore the claim scope has been reconsidered but is again deemed obvious for reasons of record.
Claims 1-9 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/9/2019.
Claims 11, 18-19, and 21-23 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/30/2020.
	Accordingly, amended claims 12-15, 17, and 20 are examined again on the merits as set forth below.

Claim Interpretation
The claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  Applicant was invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Independent claim 12 was amended in the Reply filed 2/23/2021, as set forth below: 
12. (Currently Amended) A process for producing a decellularized small particle tissue from a starting tissue comprising cells, growth factors, and one or more of collagen, elastin, fibronectin and laminin, which conserves the proteins present in the starting tissue comprising the following steps:
(a) selecting a tissue starting material comprising cellular material, growth factors, and one or more of collagen, elastin, fibronectin and laminin from which a decellularized small particle tissue with conserved growth factors, and one or more of collagen, elastin, fibronectin and laminin is to be prepared,
(b) mixing the tissue starting material in a reaction vessel with a decellularizing agent at an acid pH and in the presence of blood to yield a product comprising a mixture having a liquid component and a solids component,
(c) providing a particle size reduction separation filtering system comprising two filters, F1 and F2, wherein there is produced an F1 filtrate, an F1 retentate, and an F2 filtrate and an F2 retentate, and wherein the pore sizes of the filter F1 range from 200 microns to 0.2 microns, and the pore sizes of the filter F2 ranges from 0.2 microns to 10 Kilo Daltons to yield a filtrate and retentate at each of said filters F1 and F2,
(d) subjecting the liquid component and the solids component to separation steps comprising: 
1) passing the liquid component and the solids component from the reaction vessel through filter F1 to produce an F1 filter filtrate and retentate;
2) passing the filtrate from the F1 filter through the F2 filter, thereby producing an F2 filter filtrate and retentate;
3) passing the F2 filter filtrate back to said reaction vessel with said F1 filter retentate for further decellularization and particle size reduction;
4) repeating steps (d) 1), 2) and 3); and
5) optionally repeating step [[4]](d) 4);
thereby capturing retentate on the F2 filter, and 
[[((e)]](e) isolating decellularized small particle tissue from the F2 filter retentate in which growth factors, and one or more of collagen, elastin, fibronectin and laminin of the tissue starting material in step b) are substantially conserved.

The amended claim scope and meaning of terms has been discussed below.
	The preamble of claim 12 (“for producing....comprising the following steps”) has been interpreted in view of MPEP § 2111.02(II), and has been reasonably identified as reciting an intended purpose or use that is fully satisfied by all embodiments that satisfy the positively recited method steps in the body of claim 12 (see, e.g., MPEP § 2111.02, §2111.02(II)).
Regarding amended claim 12, the term “small particle tissue” is not explicitly defined on record; however, the Specification identifies that 
In general, the pore size of the filters of the filtering step range down, for example, from about 200 microns or higher, but preferably below about 100 microns to 0 microns or so, to tenths of microns and most preferably, to 100 Kilo Dalton to 10 Kilo Dalton. At these sizes, the tissue is considered to be of small particle size within the meaning of the present invention.
	(Spec. filed 1/19/2017 at ¶[0030], emphasis added)
In the Reply file 11/24/2021, it is the Examiner’s understanding that Applicant clarified that the phrasing should be interpreted as “200 microns or higher” as a maximum and “100 kilo Dalton to 10 Kilo Dalton” as a minimum (see, e.g., Reply filed 11/24/2021 at 10 at § Claim Interpretation). Examiner accepts this interpretation, and hereby notes that “small particle tissue” therefore reasonably encompasses any sizes “below 0 microns” to “about 200 microns or higher”, wherein “or higher” is unbounded and therefore includes sizes of 1000 microns, 10,000 microns, 100,000 microns, etc. (see, e.g., Spec. filed 1/19/2017 at ¶[0030]; see, e.g., Reply filed 11/24/2021 at 10 at § Claim Interpretation).
One of ordinary skill in the fractionation and separation arts would understand that a retentate is the portion of the sample that does not pass through a membrane/filter, and may also be called the concentrate.  In tangential-flow filtration, the retentate is recirculated (see, e.g., US2004/0167320A1 at ¶¶[0098]-[0099]).
One of ordinary skill in the fractionation and separation arts would understand that a filtrate (or permeate) is the portion of the sample that does pass through a membrane/filter (see, e.g., US2004/0167320A1 at ¶¶[0101]-[0099]).
	Regarding amended claim 12(a), the “selecting” step is an active method step and is reasonably satisfied if prior art inherently, explicitly, or implicitly “selects” such a tissue or otherwise renders the selection of such a tissue obvious.  Presumably, all tissues recited at dependent claim 13, including placenta, fully satisfy the limitations recited at claim 12(a). 
Regarding amended claim 12(b), 
(b) mixing the tissue starting material in a reaction vessel with a decellularizing agent at an acid pH and in the presence of blood to yield a product comprising a mixture having a liquid component and a solids component,
A “decellularizing agent” is understood to include any “decellularizing agent” known in the prior art, including the oxidizing agent H2O2.  Furthermore, “an acid pH” is understood to read upon any pH “from 2.5 to 7” as recited at amended claim 15.   The recitation “in the presence of blood” does not recite a minimal amount of blood, and therefore any residual or trace amounts of blood fully satisfies the requirement that such reactions take place “in the presence of blood”.  As presently amended, claim 12(b), which includes the active step of adding “tissue starting material”, is only performed once in view of the prior amendments filed 11/24/2021, which deleted the previous repetition step at claim 12(e) (see, e.g., claim set filed 2/23/2021, noting that previous claim iterations included repeated addition of tissue).
	Regarding amended claim 12(c), 
(c) providing a particle size reduction separation filtering system comprising two filters, F1 and F2, wherein there is produced an F1 filtrate, an F1 retentate, and an F2 filtrate and an F2 retentate, and wherein the pore sizes of the filter F1 range from 200 microns to 0.2 microns, and the pore sizes of the filter F2 ranges from 0.2 microns to 10 Kilo Daltons to yield a filtrate and retentate at each of said filters F1 and F2,
Amended claim 12(c) is understood to define a two-filter system utilized in subsequent steps at amended claim 12(d).  The filter size, once selected, is understood to remain the same for all steps and processes recited at claim 12(d) and 12(e).  The use of the transitional phrase “comprising” is understood to mean that additional filters may be present.
Regarding amended claim 12(d), 
(d) subjecting the liquid component and the solids component to separation steps comprising: 
1) passing the liquid component and the solids component from the reaction vessel through filter F1 to produce an F1 filter filtrate and retentate;
2) passing the filtrate from the F1 filter through the F2 filter, thereby producing an F2 filter filtrate and retentate;
3) passing the F2 filter filtrate back to said reaction vessel with said F1 filter retentate for further decellularization and particle size reduction;
4) repeating steps (d) 1), 2) and 3); and
5) optionally repeating step [[4]](d) 4);
thereby capturing retentate on the F2 filter, and 
The combination of amended claims 12(c), 12(d)(1), 12(d)(2), and 12(d)(3) are understood as shown below:

    PNG
    media_image1.png
    280
    745
    media_image1.png
    Greyscale

This series of steps is repeated once at newly added step 12(d)(4).  A previously amended in the claims filed 11/24/2021, claims 12(d)(1)-12(d)(4) are understood to result in a hypothetical particle passing through the system as a F2 Filtrate twice prior to completion.  Stated alternatively, a 5 L volume in the reaction vessel, at the end of step 12(d)(4), would result in approximately 10L (or less1) passing through as F2 filtrate.  Accordingly, as previously amended 11/24/2021, claim 12(d) does not require continuous rounds of filtration until a reaction is “completed” or a filtrate is “clear” (compare instant claim 12 with Spec. filed 1/19/2017 at ¶[0082]).  
Regarding amended claim 12(d)(3), 
(d) ..... 
3) passing the F2 filter filtrate back to said reaction vessel with said F1 filter retentate for further decellularization and particle size reduction;
The phrase “for further decellularization and particle size reduction” at claim 12(d)(3) is understood to be a recitation of an intended purpose or outcome that is fully satisfied by the positively recited method step set forth at claim 12(b) and 12 (d)(3).  Specifically, “passing the F2 filter filtrate back to said reaction vessel...” at an acid pH (or any condition conducive to decellularization) is understood to achieve the intended and expected outcome because it would result in additional filtration or “particle size reduction” (see, e.g., MPEP § 2111.02, §2111.02(II)).
Regarding amended claim 12(d), 
(d) ...... thereby capturing retentate on the F2 filter,....
The retentate at the F2 filter stage is understood to be the desired product.  
	Regarding amended claim 12(d)(5), 
5) optionally repeating step [[4]](d) 5);
The step of claim 12(d)(5) is interpreted as equivalent to the step of claim 12(d)(4), which recites
4) repeating steps (d) 1), 2) and 3);
Therefore, the optional step of claim 12(d)(5) is understood to permit a single, optional round of the following steps:
1) passing the liquid component and the solids component from the reaction vessel through filter F1 to produce an F1 filter filtrate and retentate;
2) passing the filtrate from the F1 filter through the F2 filter, thereby producing an F2 filter filtrate and retentate;
3) passing the F2 filter filtrate back to said reaction vessel with said F1 filter retentate for further decellularization and particle size reduction;
Accordingly, if the optional step of claim 12(d)(5) is optionally exercised, it is understood to result in a hypothetical particle passing through the system as a F2 Filtrate three times prior to completion.  Stated alternatively, a 5 L volume in the reaction vessel, at the end of step 12(d)(5), would result in approximately 15L (or less2) passing through as F2 filtrate, prior to proceeding on to claim 12(e).  However, the step of 12(d)(5) is “optional”, and per MPEP § 2111.04(I), it does not limit the pending claim scope.
Regarding amended claim 12(e), 
[[((e)]](e) isolating decellularized small particle tissue from the F2 filter retentate in which growth factors, and one or more of collagen, elastin, fibronectin and laminin of the tissue starting material in step b) are substantially conserved.
Claim 12(e) is understood to require the isolation of material from the F2 filter retentate produced by the steps at claim 12(d).  The descriptive phrase “in which growth factors, and one or more of collagen, elastin, fibronectin and laminin of the tissue starting material in step b) are substantially conserved” is understood to be a recitation of an intended purpose or hoped-for outcome that is presumably fully satisfied by the positively recited method steps set forth prior to amended claim 12(e) (see, e.g., MPEP § 2111.02, §2111.02(II)).  This is reasonable because claim 12(e) does not impact or alter the chemical identity of materials captured at the F2 filter retentate, and therefore such statement is understood to be fully satisfied by the previous steps recited at amended claim 12(c)-12(d).  The specific means of isolation is not specified or limited. 
At claim 12, the term “substantially” conserved is undefined.  Although the Specification reasonable informs artisans that the enumerated proteins would be “substantially conserved at both the F1 retentate and the F2 retentate (see, e.g., Spec. filed 1/19/2017 at ¶¶[0039]-[0046]), it is unclear what the relative terminology “substantially” means in the context of the pending claims.  Unless otherwise stated, it is understood to be a recitation of an intended and hoped-for outcome satisfied by the positively recited active steps set forth in the claim (see, e.g., MPEP § 2111.02, §2111.02(II)).
Claim 12 encompasses both batch and continuous processes.
	Additional claim interpretations are discussed below. 

Priority
Priority to Application No. 61/630,561 (filed 12/14/2011); Application No. 13/694,586 (filed 12/14/2012); and Application No. 13/986,970 (filed 6/20/2013) is acknowledged. 

Maintained Rejections

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

[Rejection 01]
Claims 12-15, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0020225 A1 (Jan. 25, 2007; cited in previous action, and cited in IDS filed 4/15/2013 as cite no: 1 in Parent Application 13/694586) in view of US 2004/0167320 (Aug. 26, 2004; Couto et al.; cited in previous action).
Claim interpretation: The applicable claim interpretation has been set forth above in a separate section, which is incorporated herein.  For purposes of the following rejection, amended claim 12 is assumed to read upon and encompass the originally elected species.  The instant invention is understood to combine two prior art methodologies, namely decellularization methodologies and separation/filtration methodologies known.
Decellularization of tissue is a prior art process.  Specifically, US’225 teaches and describes general methods for decellularizing tissue (see, e.g., US’225 at title, abs, ¶¶[0070], [0128], [0239]-[0253]). Regarding instant claim 12, US’225 reduces to practice methods of processing placenta in order to isolate collagen and other compounds (see, e.g., US’225 at ¶¶[0239]-[0249], [0259], [0293], claims 24-29, 50-51).  However, US’225 identifies that placental tissue may be decellularized “according to any technique known to those of skill in the art” (see, e.g., US’225 at ¶[0062]) and identifies that the disclosed steps may be performed in different orders (see, e.g., US’225 at ¶[0066]).  Regarding claims 12(a), 13, and the selection of placental tissue in the presence of blood, US’225 identifies that blood-containing placental tissue can be utilized in the disclosed methods (see, e.g., US’225 at abs, ¶¶[0058], [0062], [0067]).  The use of blood-laden placental tissue is understood to satisfy the preamble of claim 12 regarding specific protein components (see also US’225 at ¶¶[0099], [0104], [0106]-[0107], [0155], [0158], [0168], [0215]-[0217], [0221], discussing collagen, growth factors, elastin, fibronectin, and laminin).  Regarding instant claim 12(b), claim 15, and mixing placental tissue with a decellularizing agent at an acid pH, US’225 teaches that placental tissue may be decellularized using any technique known in the art (see, e.g., US’225 at ¶[0070]), and explicitly directs artisans to utilize processes involving processing placental tissue at an acidic pH in the presence of decellularizing agents such as acetic acid or HCl3 (see, e.g., id. at ¶¶[0013], [0076], [0077]; see also id. at ¶¶[0079]-[0083]; see also id. at US’225 at ¶¶[0013], [0062], [0066], [0081], [0075]-[0077], [0089], [0121], and ¶[0268]).  An “acidic pH” would be understood to imply a range of pH values below 7, which overlaps in scope with the instantly recited pH range at instant claim 15 (see, e.g., MPEP § 2144.05(I), noting that where claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists).  Regarding instant claim 12(b) and the order of steps, US’225 explicitly identifies that the disclosed steps may be performed in different orders (see, e.g., US’225 at ¶[0066]), and therefore it is understood that acid wash steps may be performed first on the partially exsanguinated placenta or in combination with other steps upon the starting material (see, e.g., US’225 at ¶[0071]) to predictably yield a desired product.  Regarding claim 12(c) and the general usage of a sequential series of filters, US’225 teaches and discloses the general process of processing bloody placental material using a plurality of filters ranging in pore size from 200 microns to 10 kilo Daltons (see, e.g., US’225 at ¶¶[0016], [0088], [0134]-[0139], [0249]-[0250]4), and explicitly teaches that one, two, or more filters may be utilized to process a sample (see, e.g., US’225 at ¶[0088] noting “a 100kDa filter or a 30 kD filter, or both”; see also id. at ¶[0250], describing how collagen solutions may be “filtered by passing through a series of filters”).  The utility of such filters was known and discussed in the prior art (see, e.g., US’225 at ¶¶[0016], [0088], [0135]-[0139], discussing removal of viruses, viral particles, endotoxins, etc.).  Accordingly, the use of known filter sizes to achieve an a known and art-recognized purpose is not novel (see, e.g., MPEP § 2144.07).  Regarding claim 12(d), 12(e), and the usage of repeated filtration, US’225 generally teaches that “[t]he filtration can be repeated as many times as desired by one of skill in the art” (see, e.g., US’225 at ¶[0137], emphasis added; see also id. at ¶¶[0281]-[0282]).  The prior art reasonably informs artisans that the filtration process may be repeated “to yield a cleared collagen composition” (see, e.g., US’225 at ¶[0281]-[0282]).  Accordingly, an artisan practicing the methods of US’225 would readily understand that filtration could be repeated as desired.  Regarding amended claim 12(e) and the isolation of decellularized small particle tissue, US’225 teaches the isolation of the desired product of decellularized placental collagen is the goal of the disclosed processes (see, e.g., US’225 at ¶¶[0002], [0008], [0239], passim) and identifies that the isolated product has multiple applications, including pharmaceutical and cosmetic applications (see, e.g., US’225 at ¶¶[0149], [0008], [0239], passim).  Therefore, an artisan would be motivated to isolate the desired products produced by the prior art methods. Regarding instant claim 17 and the temperature used at steps b) or c), US’225 explicitly discloses that the acid wash step may be carried out at any temperature, including “about 15°C” (see, e.g., US’225at ¶[0077]; see also id. at ¶[0066]). In sum, the process of decellularizing blood-laden placental tissue using an acid pH and oxidizing/decellularization agent such as acetic acid, to desirably obtain particles of interest (e.g., collagen, etc.) is not a point of novelty in view of US’225.
The disclosure of US’225 differs from the instant invention as follows: US’225 does not explicitly teach a filtration process wherein a F2 filtrate and F1 filter retentate are passed back to a reaction vessel as recited at amended claim 12(d), and wherein the product is captured as a F2 retentate.
However, US’225 identifies that placental tissue may be decellularized “according to any technique known to those of skill in the art” (see, e.g., US’225 at ¶[0062]).  Here, the issue facing an artisan attempting to isolate a product comprising collagen and other desirable components (see also US’225 at ¶¶[0099], [0104], [0106]-[0107], [0155], [0158], [0168], [0215]-[0217], [0221], discussing collagen, growth factors, elastin, fibronectin, and laminin), may be stated as follows:
How could an artisan isolate a product comprising desired proteins within a range of molecular weights, but exclude all unwanted molecules that were either larger and smaller than the desired proteins?  
This general problem is well-known in the Fractionation and Separation art.  Notably, US’255 directs artisans to a common technique for fractionation, namely tangential flow filtration (“TFF”) (see, e.g., US’225 at ¶¶[0253], [0281]-[0282]).
US2004/0167320 pertains to the filtration and separation arts, and specifically discloses the use and application of tangential flow filtration (“TFF”) processes, including “dual” TFF processes (see, e.g., US’320 at Fig. 1, 2, 6, 10, claims 1 and 70).  US’320 notes that in TFF the “feedstream is re-circulated” (see, e.g., US’320 at ¶[0009]; see also id. at ¶¶[0092]-[0093], [0101], [0103]), and that TFF is routinely utilized “to separate particles according to size in a commercially efficient . . . process” using “the sequential use or serial attachment of filters of different sizes (i.e., a filtering system)” to “obtain particles of a specifically desired size range” (see, e.g., US’320 at ¶[0016]; see also id. at ¶¶[0090]-[0091]).  TFF is identified as suitable for batch processes or for a continuous flow process (see, e.g., US’320 at ¶¶[0092]-[0093], [0136]). Regarding amended claim 12(d)(1)-(4), US’320 exemplifies a dual TFF process at Figures 2B, 6, and 10, comprising two filters (“MF” and “UF”), wherein the 1st filter retentate (“MF Retentate”) and the 2nd filter filtrate (“UF Permeate”) are passed back to the initial reaction vessel (“MF Feed”), and wherein the 2nd filter retentate (“UF Retentate”) is captured as the desired product for further processing (see, e.g., US’320 at Figs. 2B, 6, 10, ¶¶[0107], [0132], [0179], [0184]; see esp. US’320 at Figure 6). US’320 identifies that “MF” is a microfiltration unit with a pore size ranging from 0.1 to 10 µm, and that “UF” is an ultrafiltration unit with a pore size ranging from 0.001 and 0.1 µm (see, e.g., US’320 at ¶ [0008]) and provides guidance on pore size selection (see, e.g., US’320 at ¶¶[0158]-[0159], [0186]):

    PNG
    media_image2.png
    469
    1009
    media_image2.png
    Greyscale

There is a reasonable expectation that the TFF filtration and separation techniques can be successfully utilized on any biomolecules of interest: although US’320 ostensibly pertains to milk processing, US’320 identifies that the filtration methods could be utilized on other sources of compounds and biological compounds of interest (see, e.g., US’320 at ¶[0180]; see also id. at ¶¶[0016], [0090]-[0091], [0182], claims 1, 9-10, 22, and 70).  In sum, US’320 teaches and discloses that filtration, separation, and fractionation processes as recited at instant claims 12(d)(1)-(5) are known and routine in the prior art, may be utilized in batch or continuous processes, may be utilized to predictably separate desired proteins from a solution, and that such routine TFF techniques would merely yield the expected and predicted result, namely a filtered solution with higher purity (see, e.g., US’320 at ¶¶[0008], [0014], [0016], [0024], Fig. 1, 2, 6, 10, claims 1 and 70).
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s):  First, the claimed process is the combination of prior art elements (known starting tissues, known decellularization reagents, known decellularization methods, known TFF filtration, etc.) according to known methods of decellularization and filtration taught by US’225 and US’320, which would merely yield the predicted and expected result, namely a purified product of the prior art decellularization process having a size less than an initial filter pore size but greater than a second filter pore size, wherein such decellularized placental product could be utilized in the applications disclosed by US’225.  Furthermore, each element and step involved was well-understood and would merely perform its art-recognized function in combination as it would separately (see, e.g., MPEP §§ 2143(I)(A), (G)).  Second, the claimed process is the simple substitution of the TFF filtration process taught by US’320 in place of the filtration techniques taught in US’225, wherein such simple substitution would merely yield the predicted and expected result, namely a purified product of the prior art decellularization process having a size less than an initial filter pore size but greater than a second filter pore size, wherein such decellularized placental product could be utilized in the applications disclosed by US’225 (see, e.g., MPEP §§ 2143(I)(B), (G)).
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) and is applicable for all that it teaches (see, e.g., MPEP § 2123(I)-(II)).  Furthermore, it is well-within the ordinary skill in the art to utilize a known fractionation/separation process upon a known product of known decellularization techniques applied to a known tissue sample, to predictably and expectedly obtain a filtered and purified desired biomolecule having a known molecular weight.  Applying known elements and processes to a known compound to merely obtain the art-recognized result of such elements and processes is not novel or surprising (see, e.g., MPEP § 2144.07)
	No unexpected results have been identified on record commensurate in scope with the requirements of MPEP § 716.02 at this time.
	Accordingly, claims 12-15, and 17 are rejected.


Response to Arguments in view of US’225 and US’320
Applicant's arguments filed 8/2/2022 have been fully considered but they are not persuasive. Applicant traverses the rejection at pages 6-11 of the Reply (see, e.g., Reply filed 8/2/2022 at 6 at § “Claim Rejections . . .” to 11 at penultimate ¶), and these arguments are considered below.
It is the Examiner’s understanding that Applicant is alleging that the references “fail to teach all limitations of claim 12” (see, e.g., Reply filed 8/2/2022 at 7 at 1st partial ¶, 7 at 1st full ¶ to 9 at 1st partial ¶).  It is the Examiner’s understanding that Applicant is alleging that the rejection does not address the “particle size reduction” that “involves a “filtration system” (see id). This is not persuasive as follows:
First, verbatim disclosure in the prior art of the phrase “particle size reduction separation filtering system” is not required for establishing obviousness.  
Second, the “particle size reduction separation filtering system” is not a defined phrase on record or in the prior art; therefore, the phrase (and all of step 12(c)) has been interpreted consistent with the claim language and the originally filed disclosure in the manner set forth in the claim interpretation section.  Applicant has provided no special definition of this term differing from the Examiner’s interpretation.
Third, the Applicant has failed to dispute any interpretation in the claim interpretation section (see, e.g., MPEP § 2111.01(IV), and therefore the interpretations set forth and relied upon by the Examiner in the rejection are understood to reflect the claimed invention.
Fourth, although Applicant alleges that the “methods of Abramson do not reduce the size of particles using filters”, these arguments address the teachings of Abramson alone (see, e.g., Reply filed 8/02/2022 at 7 at final ¶ at sixth sentence to 8 at 1st partial sentence).  Likewise, Applicant addresses the teachings of Couto alone (see, e.g., Reply filed 8/02/2022 at 8 at 1st full¶).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant alleges that “[n]either Abramson nor Couto disclose a method involving decellularization and particle size reduction using a filtration system” (see Reply filed 8/02/2022 at 7 at 1st full ¶), but this is neither disputed nor dispositive of obviousness because such references have not been applied alone.  Rather, Abramson teaches decellularization methods and general applications of filtration, whereas Couto is relied upon for teaching a recycling/filtration system.  Accordingly, arguments addressing the admitted differences between the claimed invention and less than all references relied upon by the Examiner are moot because they fail to address the combined teachings of the prior art.
Fifth, Applicant incorrectly alleges that “the method of claim 12 involves active particle size reduction involving a filtration system (not osmotic shock or pepsin), an as a result, the particles are separated” (see, e.g., Reply filed 8/02/2022 at 8 at 1st partial ¶).  However, the claimed invention does not recite (or explain) an “active particle size reduction involving a filtration system” or exclude the use of “osmotic shock or pepsin” (see id).  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., provisos excluding “osmotic shock or pepsin”, recitation of an “active particle size reduction involving a filtration system”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, allegations that the rejection failed to address unclaimed limitations are not persuasive.
Sixth, it is the Examiner’s understanding that the Applicant is alleging that the Examiner failed to address the unclaimed limitations recited in the “Examples in the present application” (see, e.g., Reply filed 8/02/2022 at 8 at 1st partial ¶).  The Examples are not being examined; examination is limited to the claimed invention as it is actually claimed.  Therefore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., limitations identified in the unclaimed Examples) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, allegations that the rejection failed to address unclaimed limitations or Examples are not persuasive.
Seventh, Applicant alleges that “the Examiner has failed to acknowledge the particle size reduction filtration system of the method of claim 12” (see, e.g., Reply filed 8/02/2022 at 8 at 1st partial ¶).  The basis of this allegation is unclear because the Examiner (i) set forth a claim interpretation section identifying the metes and bounds of the claim scope, (ii) the claim interpretation was not disputed by the Applicant, and (iii) the rejection explicitly addresses each portion of the claimed invention, including the components of the reaction vessel and “filtering system” as identified at claims 12(a)-12(e).  Therefore, it is unclear what claimed component was not fully contemplated, examined, and explicitly addressed in the rejection maintained above.  Notably, Applicant fails to address the merits of the rejection by explicitly addressing how the cited portions fail to teach each aspect of the claimed invention.
Eighth, if Applicant means to allege that the prior art did not specifically teach step 12(d) and the recycling of the F2 filter filtrate and F1 filter retentate back to the reaction vessel, then this is not persuasive because it was an admitted difference set forth in the difference statement of the rejection (see rejection supra).  This difference was explicitly admitted and addressed.  The general concept of a recycling filtration system is not a point of novelty because dual tangential flow filtration (“TFF”) processes were well-known in the prior art (see, e.g., US’320 at Fig. 1, 2, 6, 10, claims 1 and 70), wherein a filtered “feedstream is re-circulated” (see, e.g., US’320 at ¶[0009]; see also id. at ¶¶[0092]-[0093], [0101], [0103]).  Therefore, recycling reaction materials and filtering out a desired size product, while simply recycling the undesired products back into the reaction vessel was known (see, e.g., US’320 at id.; see also US’320 at ¶¶[0016], [0090]-[0093], [0136]).  The rejection explicitly addresses the usage of dual TFF processes, for example Figures 2B, 6, and 10, wherein such processes may comprise two filters (“MF” and “UF”), wherein the 1st filter retentate (“MF Retentate”) and the 2nd filter filtrate (“UF Permeate”) are passed back to the initial reaction vessel (“MF Feed”), and wherein the 2nd filter retentate (“UF Retentate”) is captured as the desired product for further processing (see, e.g., US’320 at Figs. 2B, 6, 10, ¶¶[0107], [0132], [0179], [0184]; see esp. US’320 at Figure 6). US’320 identifies that “MF” is a microfiltration unit with a pore size ranging from 0.1 to 10 µm, and that “UF” is an ultrafiltration unit with a pore size ranging from 0.001 and 0.1 µm (see, e.g., US’320 at ¶ [0008]) and provides guidance on pore size selection (see, e.g., US’320 at ¶¶[0158]-[0159], [0186]).  Therefore, it is unclear what portion of the claimed invention is not fully taught by the prior art and identified in the rejection as maintained above.
Ninth, Applicant states 
The particle size reduction is more so than you would expect by cutting the tissue into pieces and putting it in a blender for 5 minutes--which, anyone skilled in the art would know, doesn’t make a majority of the tissue less than 100 microns.  Imagine taking a piece of meat and cutting it into pieces and putting it in a Waring blender for 5 minutes--it would not pass through a 100 or 50 micron filter.
(see, e.g., Reply filed 8/02/2022 at 8 at 1st full¶).  
The relevance of this statement to either the claimed invention or to the maintained rejection above is unknown.  No “cutting” or “blender” steps are even recited in the claimed invention (but are also not excluded by proviso). The rejection does not mention “cutting” or “blender” steps.  As noted in the rejection, US’320 teaches that the 1st filter retentate (“MF Retentate”) and the 2nd filter filtrate (“UF Permeate”) are passed back to the initial reaction vessel (“MF Feed”) (see, e.g., US’320 at Figs. 2B, 6, 10, ¶¶[0107], [0132], [0179], [0184]; see esp. US’320 at Figure 6), wherein the reaction vessel would contain an ongoing decellularization process using a decellularization reaction as taught and suggested by US’225 (see, e.g., US’225 at ¶¶[0013], [0062], [0066], [0070], [0075]-[0077], [0079]-[0083], [0089], [0121], and ¶[0268]).  Therefore, all aspects of the claimed invention were taught by the prior art and explicitly identified by the Examiner.  However, no “cutting” or “blender” steps are presently claimed, discussed, or recited in the rejection, and therefore this portion of the arguments is of unknown relevance.
Tenth, Applicant alleges that “[n]either Abramson nor Couto, nor their combined teachings, disclose decellularization at the same time as particle size reduction” (see, e.g., Reply filed 8/02/2022 at 8 at 1st full¶).  Examiner disagrees and notes that the prior art teaches “decellularization”, which one of ordinary skill in the art understands necessarily requires size reduction of cellular components. Furthermore, the primary reference literally discloses a method that converts whole tissue placenta into constituent parts, such as collagen, wherein the collagen may pass through a 30 kD filter (see, e.g., US’225 at ¶[0016], [0088], [01134]-[0139]).  Therefore, Applicant’s statement is not credible in the absence of an explanation of how a process that transforms whole tissue into particles capable of passing through a 30 kD filter somehow fails to inform a reasonable artisan that the process involves “particle size reduction”.  Furthermore, if Applicant means to allege that it must occur “at the same time”, this is not a claim limitation because the “reaction vessel” of claim 12(b) and the filtration system of claim 12(c) are separate and distinct components, and it is unclear what meaningful distinction Applicant is attempting to make between the claimed invention and the combined teachings of the prior art. If Applicant means that the materials are recycled back through the reaction vessel, this is clearly taught by the secondary reference (see, e.g., US’320 at Figs. 2B, 6, 10, ¶¶[0107], [0132], [0179], [0184]; see esp. US’320 at Figure 6).  
Eleventh, Applicant cites to Hamilton Beach Brands, Inc., but fails to identify how the facts and holding of that case apply to the instant facts (see, e.g., Reply filed 8/02/2022 at 9 at 1st full¶).  Therefore, the holding of that case is not disputed but does not appear relevant to the instant facts.
Twelfth, Applicant appears to allege that the prior art does not teach the limitations of instant claim 12(c) (see, e.g., Reply filed 8/02/2022 at 9 at 1st full¶).  This set of limitations is explicitly addressed in the rejection in view of both references (see, e.g., US’225 at ¶¶[0016], [0088], [0134]-[0139], [0249]-[0250]5; see also US’320 at ¶¶[0008], [0158]-[0159], [0186], noting that “MF” is a microfiltration unit with a pore size ranging from 0.1 to 10 µm, and that “UF” is an ultrafiltration unit with a pore size ranging from 0.001 and 0.1 µm).  Therefore, Applicant’s assertion is not persuasive in the absence of any explanation of why such citations and explanations provided by the Examiner are insufficient.  Simply ignoring the merits of the rejection is not equivalent to the rejection lacking merits.  Here, Applicant provides no explanation addressing why the cited portions of the prior art are insufficient.  Accordingly, Applicant’s proffered conclusions are understood to be unsupported by objective evidence and amount to arguments of counsel.
In summary, Applicant’s arguments that the prior art fails to teach all limitations presently claimed is not persuasive because (i) Applicant has failed to identify a single claimed limitation that was not fully addressed in the rejection and (ii) Applicant failed to acknowledge or discuss the merits of the rejection and citations therein addressing claimed aspects of the invention.  Mere allegation regarding unclaimed embodiments are not persuasive because the rejection addresses the claimed invention.
	It is the Examiner’s understanding that Applicant is alleging that “the Office Action fails to articulate reasoning with some rational underpinning to show a motivation to combine the methods of Abramson with those of Couto” (see, e.g., Reply filed 8/2/2022 at 7 at 1st partial ¶, 9 at 1st full ¶ to 11 at 2nd full ¶).  This is not persuasive as follows:
First, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references (see, e.g., Reply filed 8/2/2022 at 7 at 1st partial ¶, 9 at 1st full ¶ to 11 at 2nd full ¶; see esp. id. at 10 at 1st full ¶ to 11 at 1st full ¶), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the rejection has been made in view of multiple exemplary rationales for supporting a determination of obviousness, namely the rationales of MPEP §§ 2143(I)(A), (B), and (G) as set forth in the rejection above.  Therefore, rationales supporting a determination of obviousness were clearly placed on record.
Second, Applicant fails to specifically dispute (or even acknowledge) the rationales relied upon by the Examiner under MPEP §§ 2143(I)(A), (B), and (G) by identifying any elements of such rationales that were not fully satisfied by the rejection of record.
Third, Applicant appears to allege that the combination of the prior art would not lead to a “method of reducing the size of the particles involving use of filters.....” (see, e.g., Reply filed 8/2/2022 at 9-10 at bridging ¶).  This is not credible because the art literally discloses a method that converts whole tissue placenta into constituent parts, such as collagen, wherein the collagen may pass through a 30 kD filter (see, e.g., US’225 at ¶[0016], [0088], [01134]-[0139]).  Therefore, Applicant’s statement is not credible in the absence of an explanation of how a process that transforms whole tissue into particles capable of passing through a 30 kD filter somehow fails to inform a reasonable artisan that the process necessarily and inherently involves “reducing the size of the particles involving use of filters”.  Furthermore, such filtration selection is explicitly discussed and taught by both references as identified in the rejection (see, e.g., Rejection maintained above; see, e.g., US’225 at ¶¶[0016], [0088], [0134]-[0139], [0249]-[0250]6; see also US’320 at Figs. 2B, 6, 10, ¶¶[0008], [0107], [0132], [0158]-[0159], [0179], [0184], [0186], noting that “MF” is a microfiltration unit with a pore size ranging from 0.1 to 10 µm, and that “UF” is an ultrafiltration unit with a pore size ranging from 0.001 and 0.1 µm).  Therefore, the idea of using filters to isolate a desired filtrate or retentate, while recycling the undesired filtrates/retentates back to a reaction vessel --is not novel as explained in the rejection maintained above.
In summary, the Applicant’s arguments are not persuasive because, in contrast to the Applicant’s assertions, the Examiner provides explicitly articulated “exemplary” rationales supporting a determination of obviousness under MPEP §§ 2143(I)(A), (B), and (G).  The fact that Applicant fails to acknowledge or address these rationales is not equivalent to the Examiner failing to provide and articulate a rationale.
	If Applicant means to allege that an Applicant would not be enabled to utilize a reaction vessel having a decellularization reaction as suggested by the primary reference while utilizing a TFF filtration arrangement as taught by the secondary reference to predictably capture particles of a desired size, then this argument is not persuasive for the following reasons.  Applicant is directed to MPEP § 2121(I), which notes that the prior art is presumed fully enabled for all that it discloses, and the burden is on the Applicant to rebut the presumption of operability (see, e.g., MPEP § 2121(I); MPEP § 716.07).  No evidence of inoperability commensurate in scope with the requirements of MPEP § 716.07 have been placed on record at this time; critically, arguments of counsel cannot take the place of evidence in the record (see, e.g., In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965), and evidence is required to rebut the presumption of operability.
	Accordingly, all arguments raised by the Applicant have been fully considered but not found persuasive for at least the reasons set forth above.  Therefore, the rejection is maintained. 


[Rejection 02]
Claims 12, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0020225 A1 in view of US 2004/0167320 as applied to claims 12-15 and 17 above, and further in view of US 7,829,108 B2 (Nov. 9, 2010; cited in previous action).
Claim interpretation: The applicable claim interpretation has been set forth above in a separate section, which is incorporated herein.  For purposes of the following rejection, amended claim 12 is assumed to read upon and encompass the originally elected species. 
The teachings of US’225 and US’320 as applied to claims 12-15 and 17 has been set forth in the preceding rejection, and those teachings are incorporated herein.
The prior art of US’225 and US’320 differ from the elected species and instant claim 20 as follows: These references do not explicitly teach (i) the use of hydrogen peroxide as a decellularizing agent, or (ii) that decellularized products may be freeze-dried or lyophilized (see, e.g., instant claim 20). 
US’225 pertains to the decellularization arts, and teaches that placental tissue may be decellularized using any technique known in the art (see, e.g., US’225 at ¶[0070]).  Similarly, US’108 pertains to decellularization processes known in the prior art. Regarding instant claims 12, 14, and the use of the oxidizing agent of hydrogen peroxide, US’108 teaches and discloses methods of decellularizing tissues utilizing oxidizing agents, including hydrogen peroxide (see, e.g., US’108 at claims 1-2, col 2 lines 54-59, col 2 lines 59-67).  Furthermore, US’108 informs artisans that hydrogen peroxide can predictably and desirably reduce unwanted immunologic responses (see, e.g., US’108 at col 9 lines 25-38, esp. lines 37-38).  Therefore, the use of a known decellularization agent (i.e., hydrogen peroxide) to effect decellularization is not a point of novelty. 
Regarding claim 20 and the step of lyophilization, US’108 explicitly discloses that products may be "freeze dried or lyophilized" (see, e.g., US’108 at abs, col 3 lines 15-19, claims 18-19, passim).  Therefore, it would be obvious to store decellularized products by using lyophilization, because the prior art teaches that lyophilization is a routine storage means in the decellularization arts, and such methods would predictably yield stored products in a sterile manner until required for use.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s):  The invention is merely the combination of prior art elements (i.e., known starting tissues, known decellularization methods, known TFF methods, known decellularization agents, known lyophilization methods, etc.) according to known methods of decellularizing tissue as taught by US’225 and US’108, and known methods of TFF as taught by US’320, to predictably yield and obtain decellularized tissue suitable for use in the methods taught by US’225, wherein the use of the decellularizing agent of hydrogen peroxide would be predicted to desirably reduce unwanted immunologic responses (see, e.g., MPEP §§ 2143(I)(A), (G)).  Furthermore, each element and step involved was well-understood and would merely perform its art-recognized function in combination as it would separately.
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) and is applicable for all that it teaches (see, e.g., MPEP § 2123(I)-(II)).  Furthermore, it is well-within the ordinary skill in the art to utilize a known fractionation/separation process upon a known product of known decellularization techniques applied to a known tissue sample, to predictably and expectedly obtain a filtered and purified desired biomolecule having a known molecular weight, and then to lyophilize the product using known lyophilization techniques.  Applying known elements and processes to a known compound to merely obtain the art-recognized result of such elements and processes is not novel or surprising (see, e.g., MPEP § 2144.07).
	No unexpected results have been identified on record commensurate in scope with the requirements of MPEP § 716.02 at this time.
	Accordingly, claims 12-15, 17, and 20 are rejected.

Response to Arguments in view of US’225, US’320, and US’108
Applicant's arguments filed 8/2/2022 have been fully considered but they are not persuasive. Applicant traverses the rejection at pages 11-13 of the Reply (see, e.g., Reply filed 8/2/2022 at 11 at final ¶ to 13 at 1st ¶), and these arguments are considered below.
It is the Examiner’s understanding that Applicant agrees that “the use of a known decellularization agent.... to effect decellularization is not a point of novelty” (see, e.g., Reply filed 8/2/2022 at 11-12 at bridging ¶).
It is the Examiner’s understanding that Applicant repeats arguments pertaining to “Abramson and Couto” as identified above (see, e.g., Reply filed 8/2/2022 at 12 at 1st partial ¶).  These arguments were fully considered but not found persuasive for the reasons explained above.  All claimed limitations have been addressed and exemplary rationales supporting a determination of obviousness were explicitly identified and articulated on record as explained above.
It is the Examiner’s understanding that Applicant alleges that the third reference does not teaches the particular limitations that Examiner relies upon US’225 and US’320 for, as explained above (see, e.g., Reply filed 8/2/2022 at 12 at 1st partial ¶).  This is neither disputed nor dispositive of the rejection, because such limitations are taught by US’225 in view of US’320.  US’108 is relied upon for the teachings explicitly identified in the rejection, which Applicant admits are undisputed (see, e.g., Reply filed 8/2/2022 at 11-12 at bridging ¶).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references (see, e.g., Reply filed 8/2/2022 at 11 at final ¶ to 13 at 1st ¶), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Applicant’s arguments are not persuasive because, in contrast to the Applicant’s assertions, the Examiner provides explicitly articulated “exemplary” rationales supporting a determination of obviousness under MPEP §§ 2143(I)(A) and (G).  The fact that Applicant failed to acknowledge or address these rationales is not equivalent to the Examiner failing to provide and articulate a rationale as alleged by the Applicant.  Accordingly, a clearly articulated and exemplary rationale supporting a determination of obviousness was set forth on record and Applicant failed to rebut these rationales with any specificity.  Accordingly, such arguments are not persuasive and are contradicted by the record.
Applicant appears to allege that the rejection set forth by the Examiner would either not be operable or would not work (see, e.g., Reply filed 8/02/2022 at 12).  If Applicant is attempting to allege that the prior art is not enabling or inoperable Applicant is directed to MPEP § 2121(I), which notes that the prior art is presumed fully enabled for all that it discloses, and the burden is on the Applicant to rebut the presumption of operability (see, e.g., MPEP § 2121(I); MPEP § 716.07).  No evidence of inoperability commensurate in scope with the requirements of MPEP § 716.07 have been placed on record at this time; critically, arguments of counsel cannot take the place of evidence in the record (see, e.g., In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965), and evidence is required to rebut the presumption of operability.  If Applicant means to suggest the existence of skepticism of experts, such evidence should be filed per MPEP § 716.05 as evidence is required to establish skepticism of experts.  In the absence of such evidence, such statements are understood to be unsupported conjecture of counsel. 
No evidence of unexpected results have been placed on record to date.  Rather, each portion of the claimed invention appears to merely perform the predicted and expected result (i.e., decellularization process using decellularizing agents results in decellularized tissues; filtration system for collecting a desired filtrate/retentate while passing undesired filtrates/retentates back to a reaction vessel merely results in collection of particles of a desired size range).  Accordingly, no evidence of unexpected results commensurate in scope with the requirements of MPEP § 716.02 have been placed on record to date.
It is the Examiner’s position that it is well-within the ordinary skill in the art to utilize prior art decellularization techniques using prior art decellularization agents, and then to simply obtain desired biomolecules having a known molecular weight using known fractionation methods explicitly taught by the prior art for such purposes.  Such techniques are routine in the art and merely produce the expected and predicted results.  
	Accordingly, all arguments raised by the Applicant have been fully considered but not found persuasive for at least the reasons set forth above.  Therefore, the rejection is maintained. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Atala (US 2002/0102727 A1; Aug. 1, 2002; hereafter “Atala”; cited in previous action) discloses methods pertaining to organ decellularization (see Atala at title and abstract). Atala discloses that mechanical agitation methods may be used to decellularize or aid in the decellularization of organs or parts of organs (see, e.g., Atala at ¶[0002]).  Specifically, Atala teaches that sonication may be used as a form of mechanical agitation to facilitate the removal of cellular material, and that sonication is routinely used in decellularization procedures, stating that frequencies ranging from "about 7Hz to 40 MHz" can be used, with “typical” sonication frequencies” of 40 kHz to 50 kHz.  (see, e.g., Atala at ¶[0040]).  Notably, Atala explicitly teaches that such frequencies are expected to give “sound-enhanced tissue dissociation” (id.).  In addition, Atala explicitly discloses that decellularized tissue may be dried for long-term storage using routine drying methods including freeze-drying or lyophilizing the tissue (see, e.g., id. at ¶[0050]; see also id. at ¶[0065]).  
Tamkovich et al. (Circulating DNA and DNase Activity in Human Blood, Ann. N. Y. Acad. Sci., vol. 1075:191-196 (2006); hereafter “Tamkovich”; cited in previous action) identifies that blood contains DNase and other hydrolyzing enzymes capable of degrading DNA (see, e.g., Tamkovich at abs, 191 at 1st ¶ to 192 at 1st partial ¶).  Accordingly, an artisan would readily appreciate that adding more blood to a sample is equivalent to adding more DNase to a sample.  Accordingly, it would not be surprising or unexpected that dsDNA is selectively destroyed at higher rates in the presence of higher amounts of DNase (i.e., blood), because DNase is well-understood and art-recognized as an enzyme that selectively destroys DNA but not proteins.  This implies that the statistical and practical significance of normalization methodologies involving measuring dsDNA after adding DNase (blood), would be uncertain in the absence of ample controls, because any [protein/dsDNA] ratio would be expected to increase in the presence of DNase because the denominator of such a  ratio would be decreased.
Crapo et al. (An overview of tissue and whole organ decellularization processes, Biomaterials vol. 32:3233-3243 (Feb. 5, 2011); hereafter “Crapo”; cited in previous action), establishes known techniques and the ordinary level of skill in the decellularization arts. Crapo identifies multiple decellularizing agents and techniques, notably acetic acid, peracetic acid7, HCl, and hydrogen peroxide (see, e.g., Crapo at 3234 col I § 3, §3.1.1, Table 2 on 3235-3236, Fig. 1 on 3238)
Millipore® Technical Brief (Millipore Technical Brief, Protein Concentration and Diafiltration by Tangential Flow Filtration, 24 pages, published 2003; hereafter “Millipore”; cited in previous action) explicitly teaches that tangential flow filtration “can be performed in combination with any of the other categories of separation to enhance either product yield or purity” (see, e.g., Millipore at 2 col III 2nd full ¶), and decellularization is a method of separation (wherein cellular products are separated from tissue).
Schwartz et al. (Introduction to Tangential Flow Filtration for Laboratory and Process Development Applications, Pall Corporation, 14 pages (available online April 2, 2004); hereafter “Schwartz”; cited in previous action) identifies that TFF is useful for the efficient separation and purification of biomolecules, and may be used to fractionate large from small biomolecules (see, e.g., Schwartz at 1 at § Introduction, at 4 at § Applications, 11 at § Summary; see also id. at 2-3 at bridging ¶, Fig. 2 on 3).  Schwartz provides an illustration of the general assembly of simple tangential flow devices (see, e.g., Schwartz at Fig. 6 on 6; note this diagram presumes the desired product is in the filtrate).  Schwartz discusses “How to Choose the Proper TFF System for Your Application” biomolecules (see, e.g., Schwartz at 6-7 at § “How to Choose”), and states 
The biomolecule of interest in your sample is called a product. Separation can occur by choosing a membrane that retains the product while passing any low molecular weight contaminants. Alternatively, a membrane can be chosen that passes the product while retaining higher molecular weight components in the sample. It is also possible to combine both separations in a two-stage process that will fractionate out the product from both higher and lower molecular weight components. In the first stage, a membrane is chosen that passes the product and retains the higher molecular weight components. The filtrate from the first stage then becomes the sample for the second stage. For the second stage, the membrane is chosen to concentrate the product and remove lower molecular weight substances.
(see, e.g., Schwartz at 6-7 at § “How to Choose”, §§ “Step 1”).
Accordingly, the general idea of utilizing a two-stage tangential flow filtration system to isolate products within a desired range of molecular weights is not a point of novelty (see id).  Schwartz continues by explaining how the membrane molecular weight cutoff for each filter and stage is selected:
The molecular weight cutoff (MWCO) of a membrane is defined by its ability to retain a given percent of a molecule in solution (typically 90% retention). As discussed earlier, to retain a product, select a membrane with a MWCO that is 3 to 6 times lower than the molecular weight of the target protein. For fractionation, select a membrane MWCO that is lower than the molecular weight of the molecule to be retained but higher than the molecular weight of the molecule you are trying to pass. 
(see, e.g., Schwartz at 7 at § “How to Choose”, §§ “Step 2”).
Accordingly, the general selection of an appropriate filter to isolate a desired product falling within a particular range of molecular weights is not a point of novelty, but merely involves the selection of 
...a membrane MWCO that is lower than the molecular weight of the molecule to be retained but higher than the molecular weight of the molecule you are trying to pass. 
(see, e.g., Schwartz at 7 at § “How to Choose”, §§ “Step 2”).
In sum, an artisan addressing the general issue of biomolecule separation and fractionation would readily appreciate how to use TFF to obtain a specific fraction of interest from a retentate or filtrate in a two-stage tangential flow system.
US 2007/0246406 A1 (Oct. 25, 2007; cited in previous action) discloses multiple, highly customizable TFF arrangements as shown at Figures 3-4 (Figure 4 reproduced below):

    PNG
    media_image3.png
    735
    925
    media_image3.png
    Greyscale

Figure 4 of US’406 illustrates a TFF arrangement wherein retentate can be recycled from the last filtration stage (e.g., Figure 4 at 36) to a Feed tank (e.g., Figure 4 at 10) via a recirculation line (e.g., Figure 4 at 78), and wherein each retentate and permeate may optionally be recycled to a previous filtration stages (e.g., Figure 4 at 63, 59, 55) or optionally collected (e.g., Figure 4 at 45, 47, 49, 51) (see, e.g., US’406 at ¶¶[0013], [0067], [0174]-[0187], claims 1-4, 19, 22).  US’406 identifies that a product of interest may be in either the retentate or a permeate (see, e.g., US’406 at ¶[0122], claims 40-41 and 47), and specifically contemplates the use of such TFF arrangements in the isolation of proteins such as collagen (see, e.g., US’406 at ¶¶[0003], [0122]-[0123]).  Therefore, recirculation/recycling of filtrates and/or retentates, and the general usage of TFF techniques to fractionate a biological sample are routine in the TFF and Fractionation arts, and are not points of novelty.  
US 5,256,294 (Oct. 26, 1993; cited in previous action) pertains to tangential flow filtration processes as exemplified with three filters at Figure 3:

    PNG
    media_image4.png
    823
    510
    media_image4.png
    Greyscale

Line 85 shows a filtrate line being recirculate back to the initial reaction vessel 31 (see, e.g., US’294 at col 10 at lines 29-35, col 13 at line 30 to col 14 at line 13).  US’294 explicitly teaches, discloses, and claims multi-stage TFF processes for separating a species of interest based upon molecular weight, having two filters, wherein “the species of interest are selectively separated”, the filtrate of the second filtration stage is recycled back to the first filtration stage (see, e.g., US’294 at claims 1, 7), and wherein “the species of interest” is understood to either be “selectively retained by the membrane as retentate” or passed as a filtrate while unwanted species are retained as retentate (see, e.g., US’294 at col 10 at lines 29-35).  Accordingly, recycling of filtrates in TFF and obtaining a “species of interest” as a retentate is not a point of novelty, but is instead routine in the prior art. 
US 6054051 (Apr. 25, 2000; cited in previous action) pertains to tangential-flow filtration techniques (see, e.g., id. at title, abs).
US 5525144 (Jun. 11, 1996; cited in previous action) pertains to tangential-flow filtration techniques (see, e.g., id. at title, abs).
US 4761230 (Aug. 2, 1988; cited in previous action) pertains to tangential-flow filtration techniques (see, e.g., id. at title, abs).
US 5948441 (Sep. 7, 1999; Lenk et al.; cited in previous action) pertains to tangential-flow filtration techniques (see, e.g., id. at title, abs; see esp. id. at claim 1, col 10 at lines 15-20, noting that the 2nd retentate is saved, and that the materials are “recirculated many times”).

Conclusion
No claims are allowed.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/            Primary Examiner, Art Unit 1654                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The total volume passed through as F2 Filtrate would at most be twice the starting volume.  However, the amount could be less if a substantial volume is retained as a retentate. Therefore, the “10L” amount represents a maximum in a 5L system, but the minimum would depend upon the filter sizes and the volume of mater removed from the starting volume.
        2 The total volume passed through as F2 Filtrate would at most be twice the starting volume.  However, the amount could be less if a substantial volume is retained as a retentate. Therefore, the “10L” amount represents a maximum in a 5L system, but the minimum would depend upon the filter sizes and the volume of mater removed from the starting volume.
        3 Acetic acid and HCL are acids and art-recognized decellularizing agents (see, e.g., Crapo at 3234 col I § “3 Decellularization agents” at § 3.1.1, Table 2 on 3235-3236).
        4 See esp. US’225 at ¶¶[0016], and [0250], discussing embodiments wherein solutions are “filtered by passing through a series of filters”.
        5 See esp. US’225 at ¶¶[0016], and [0250], discussing embodiments wherein solutions are “filtered by passing through a series of filters”.
        6 See esp. US’225 at ¶¶[0016], and [0250], discussing embodiments wherein solutions are “filtered by passing through a series of filters”.
        7 Regarding peracetic acid (see, e.g., Crapo at 3234 at col I § “3. Decellularization agents” at §3.1.1 “Acids and bases"), Applicant previously acknowledged that it comprises acetic acid and hydrogen peroxide (see, e.g., Reply filed 5/2/2016 at 12 at 1st and 2nd ¶¶), and is therefore necessarily hydrogen peroxide at an acetic pH.